DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 07/22/2020.  In virtue of the communication:
Claims 1-20 are present in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 07/22/2020 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a luminaire comprising: a housing comprising at least one outer surface, wherein the at least one outer surface has an aperture that traverses therethrough; at least one light source; a controller that controls a lighting parameter of a light output by the at least one light source; and a selection device communicably coupled to the controller, wherein the selection device is disposed in the aperture in the at least one outer surface, wherein the selection device comprises an actuator that is accessible from outside the housing, wherein the actuator has a range of positions, wherein each position within the range of positions of the actuator of the selection device corresponds to a value of the lighting parameter of the light output by the at least one light source” and combination thereof, in the claim(s), i.e., claim 1 (claim 2-12 are allowed as being dependent on claim 1), and
“… a selection device for controlling a lighting parameter of light emitted by a luminaire, the selection device comprising: a body; at least one first coupling feature configured to mechanically couple to a component of the luminaire, wherein the at least one first coupling feature is configured to communicably couple to a controller of the luminaire, wherein the controller controls the lighting parameter of the light emitted by the luminaire; and an actuator disposed on the body, wherein the actuator has a range of positions, wherein each position of the range of positions of the actuator corresponds to a value of the lighting parameter of the light emitted by the luminaire” and combination thereof, in the claim(s), i.e., claims 13 (claims 14-20 are allowed as being dependent on claim 13), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Reed (U.S. Pub. 2013/0163243 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.
 
/JIMMY T VU/Primary Examiner, Art Unit 2844